                     Case 5:21-cv-00138 Document 1 Filed 02/11/21 Page 1 of 5




                              UNITED STATES COURT FOR THE
                     WESTERN DISTRICT OF TEXAS – SAN ANTONIO DIVISION

ANA-ALICIA ARGUELLES,                                            §
INDIVIDUALLY AND AS NEXT                                         §   CASE NO: 1:21-cv-146
FRIEND OF MINOR CHILD V.A.                                       §
                                                                 §
v.                                                               §   JURY DEMANDED
                                                                 §   REMOVED FROM THE 207TH
MP LOGISTICS GROUP CORP AND                                      §   JUDICIAL DISTRICT OF
RAFAEL CESPEDES OQUENDO                                          §   COMAL COUNTY, TEXAS


                        DEFENDANTS MP LOGISTICS GROUP CORP
                  AND RAFAEL CESPEDES OQUENDO’S NOTICE OF REMOVAL


TO THE HONORABLE JUDGE OF SAID COURT:

           Defendants MP Logistics Group Corp (“MP Logistics”) and Rafael Cespedes Oquendo

(“Oquendo”) (jointly referred to as “Defendants”) file this their Notice of Removal, filed

pursuant to 28 USC §§1332, 1441, and 1446, to remove an action filed against them in the 207th

Judicial District Court of Comal County, Texas to the United States District Court for the

Western District of Texas, San Antonio Division. In support of this removal, Defendants

respectfully show this Court the following:

                                              I.
                          BRIEF FACTUAL AND PROCEDURAL BACKGROUND

           This is a personal injury case arising out of an automobile accident which occurred in

Comal County, Texas on July 6, 2020. See Exhibit A (Plaintiff’s Original Petition), ¶ 8.

Plaintiff’s Original Petition asserts various causes of action against MP Logistics and Oquendo

and further alleges that MP Logistics is vicariously liable for the negligence of Oquendo.

Plaintiff’s Original Petition also includes direct claims against MP Logistics as the employer of

Oquendo and the owner of the vehicle that was entrusted to Oquendo at the time of the accident.

G:\1395 Travelers\597 Arguelas\Pleadings\Notice of Removal.doc                               Page 1
                     Case 5:21-cv-00138 Document 1 Filed 02/11/21 Page 2 of 5




                                                             II.
                                                   TIMELINESS OF REMOVAL

           Plaintiff served the Texas Secretary of State with the citation for Defendant MP Logistics

on August 4, 2020. Plaintiff served Defendant Oquendo via substituted service by certified mail

on January 14, 2021. Pursuant to 28 USC §1446(b)(1), Defendant Oquendo timely files this

Notice of Removal within thirty (30) days after service and receipt of Plaintiff’s Original

Petition. Defendant MP Logistics consents to the filing of this Notice by Defendant Oquendo.

                                                             III.
                                                    GROUNDS FOR REMOVAL

           Removal is proper because diversity subject matter jurisdiction exists under 28 USC

§1332(a)(1) because complete diversity of citizenship between Plaintiff and Defendants existed

at the time that the underlying action was filed in State Court (July 30, 2020) and the time of this

removal (February 10, 2021).

A.         Amount in Controversy

           In her Original Petition, Plaintiff alleges that she seeks “monetary relief over $200,000.00

but not more than $1,000,000.00” Exhibit A, ¶ 3. The amount in controversy therefore exceeds

the sum or value of $75,000, exclusive of interest and costs, as required under 28 USC §1332(a).

B.         Complete Diversity of Citizenship Exists Between Plaintiff and Defendants--

           Citizenship of the Parties

           1.          A corporation is deemed to be a citizen of the State in which it is incorporated and

                       the State where it has its principal place of business. 28 USC §1332(c)(1). MP

                       Logistics is incorporated and its principal place of business are both in the State of

                       Florida. Thus, MP Logistics is a citizen of Florida.

           2.          Oquendo is a resident of the State of Florida. Therefore, Oquendo is a citizen of

G:\1395 Travelers\597 Arguelas\Pleadings\Notice of Removal.doc                                          Page 2
                     Case 5:21-cv-00138 Document 1 Filed 02/11/21 Page 3 of 5




                       Florida.

           3.          Plaintiff is a citizen of the State of Texas. Exhibit A, ¶ 4.

           Because Plaintiff is a citizen of the State of Texas and Defendants are both citizens of the

State of Florida, complete diversity of citizenship exists, and this court has jurisdiction under 28

USC §1332(a)(1) and removal is proper under 28 USC §1441(a).

                                                                   IV.
                                                                 VENUE

           Venue is proper in this Court under 28 USC §1441(a) because this District and Division

embrace the place in which the removed State Court action has been pending. Specifically, the

207th Judicial District Court of Comal County, Texas is geographically located within the San

Antonio Division of the United States District Court for the Western District of Texas.

                                             V.
                          COMPLIANCE WITH PROCEDURAL REQUIREMENTS

           Pursuant to 28 USC §1446(a), copies of all process, pleadings, and orders in the State

Court are attached to this Notice including the following:

           Exhibit A:              Plaintiff’s Original Petition filed July 28, 2020 (without file-stamp);

           Exhibit B:              Civil Citation issued to MP Logistics Group Corp served via the Texas
                                   Secretary of State on August 4, 2020;

           Exhibit C:              Civil Citation issued to Rafael Cespedes Oquendo served upon him on
                                   January 14, 2021;

           Exhibit D:              Original Answer of MP Logistics Group Corp filed on January 26, 2021;

           Exhibit E:              Original Answer of Rafael Cespedes Oquendo filed on February 1, 2021;

           Exhibit F:              A copy of the State Court Docket Sheet.

           Defendants will properly file a Notice of Filing of Notice Removal with the Clerk of the

State Court where the suit is pending. A copy of that Notice is attached as Exhibit G.

G:\1395 Travelers\597 Arguelas\Pleadings\Notice of Removal.doc                                               Page 3
                     Case 5:21-cv-00138 Document 1 Filed 02/11/21 Page 4 of 5




           Defendants will file a Disclosure Statement pursuant to FED. R. CIV. P. 7.1.

           In the event this Court subsequently identifies a defect in this Notice of Removal,

Defendants respectfully request this Court to grant them leave to amend this Notice to cure the

defect. In filing this Notice of Removal, Defendants do not waive any legal defenses or

objections to Plaintiff’s Original Petition and reserve their right to raise any and all legal

defenses or objections in subsequent pleadings in this Court.

           This Notice of Removal is signed pursuant to Rule 11, FED. R. CIV. P. as required under

28 USC §1446(a).

                                                                      VI.
                                                                 JURY DEMAND

           Defendants make a jury demand in accordance with State law in the State Court

proceeding and have, therefore, preserved their right to a jury trial. See Rule 81(c)(3)(A), FED. R.

CIV. P. With this Notice, Defendants also are filing a jury demand in this Court.

                                                                    VII.
                                                                 CONCLUSION

           In conclusion, Defendants represent that they have complied with the removal statutes set

forth above and that this case thus stands removed from the 207th Judicial District Court of

Comal County, Texas to the United States District Court for the Western District of Texas, San

Antonio Division.




G:\1395 Travelers\597 Arguelas\Pleadings\Notice of Removal.doc                                  Page 4
                     Case 5:21-cv-00138 Document 1 Filed 02/11/21 Page 5 of 5




                                                                 Respectfully submitted and signed
                                                                 Pursuant to FED. R. CIV. P., Rule 11

                                                                 DAVIS & WRIGHT, P.C.
                                                                 Attorneys at Law
                                                                 5316 W. Highway 290, Ste. 150
                                                                 Austin, Texas 78735
                                                                 (512) 482-0614 telephone
                                                                 (512) 482-0342 facsimile




                                                                 By:
                                                                        David A. Wright
                                                                        State Bar No. 22026300
                                                                        dwright@dwlaw.com
                                                                        Katy Merrill Andre
                                                                        State Bar No. 24040438
                                                                        kandre@dwlaw.com

                                                                 ATTORNEYS FOR DEFENDANTS



                                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been served
via electronic filing on the following attorneys of record on this 11th day of February 2021:

John Arthur Daspit
Tyler N. Wilson
Daspit Law Firm
440 Louisiana St., Ste. 1400
Houston, TX 77002




                                                                        David A. Wright




G:\1395 Travelers\597 Arguelas\Pleadings\Notice of Removal.doc                                          Page 5
